Mr. Justice GRAY,
dissenting.
While I am in accord with the statement contained in the concurring opinion that the admissibility of the patrolman’s testimony is not before us, I am unable to join in the result reached by the majority. My analysis of the evidence in this case and the law applicable thereto convinces me that it was the plaintiff who failed in his burden of proof and not the defendant.
The fact that a bridge was involved in this accident is of little importance. The traveled portion of the bridge was of the same width as the traveled portion of the highway, which were both divided by a center stripe into an eastbound lane of travel 14 feet in width and a westbound lane of travel 14 feet in width. There is no evidence that the bridge was marked or identified as a “no passing” zone. Despite the high wind prevailing, plaintiff’s, own testimony was to the effect that he was having no difficulty keeping the trailer *582house under control, at least prior to crossing the bridge, and inasmuch as the provisions of § 31-107(a), W.S.1957, required plaintiff to keep the trailer house, which was 8 feet in width, “as nearly as practicable entirely within” the 14-foot eastbound lane, it must be assumed that plaintiff was doing so. It was also the duty of plaintiff, under the same section, to remain there unless he “first ascertained that” he could move into the westbound lane “with safety.” Conversely the defendant was entitled to assume that plaintiff would stay where he was and, absent traffic approaching from the east, which was the case, the defendant had a perfect right to utilize the westbound lane for the purpose of passing plaintiff’s slowly moving vehicles, which included an automobile driven by his wife in the same direction some forty feet in the rear of the trailer house. There is no evidence to show defendant was forewarned of plaintiff’s intention to leave his lane of travel at the time defendant started his passing maneuver or that defendant could not safely complete his passing. Under those circumstances there was no duty on defendant to sound his horn. Section 31-204(a), W.S.1957. Important here also is plaintiff’s testimony that he did not look in his rearview mirror to see if anyone was approaching him from the rear.
Other evidence offered by plaintiff which was not controverted, as I view it, established that defendant remained in his passing lane up to the time of impact with the trailer house. Thus the evidence is clear that plaintiff’s trailer house immediately prior to the impact and without warning invaded the defendant's lane of travel. This was evidence of plaintiff’s own negligence and the burden was on plaintiff to excuse it. Dr. Pepper Company v. Heiman, Wyo., 374 P.2d 206, 208. That burden was never met. Inasmuch as such evidence was presented by plaintiff in making out his case in chief, it must be held that plaintiff failed to make out a prima facie case as a matter of law. Wyoming Wool Marketing Association v. Urruty, Wyo., 394 P.2d 905, 909.
I would reverse the judgment.